Title: Acct. of the Weather—in August [1769]
From: Washington, George
To: 

 


Augt. 1st. Very cool Morning, & not an unpleasant day.
 


2. Cool Morning & Evening again but midling warm Midday.
 


3. Clear with more warmth—but not hot.
 


4. Tolerably warm with the Mornings & Evenings still cool.
 


5. Warm morning & hot day with a thunder shower—to the Westward.
 


6. Warm again, with appearances of Rain but none fell.
 


7. Warm, but a brisk breeze about Noon.
 


8. Again Warm with a breeze as usual at & before noon.
 


9. Warm with appearances of Rain in the afternoon, but none fell.
 


10. Exceeding hot and Sultry, but the Heat corrected a little by the Breeze at Noon.
 


11. Lowering Morning with a thunder shower in the Afternoon & exceedg. Hott.
 


12. Again very warm—but a breeze as usual & noon wch. however sometimes dies away.
 


13. Very Warm with the accustomed breeze down the Vale of the Mountains.
 


14. Very warm forenoon with a shower or two in the Afternoon with thunder & sharpe Lightning.
 


15. Cool forenoon—the Wind being northwardly & fresh—but warm afternoon the wind dying away.
 


16. Wind Northwardly & fresh. Clouds in the Evening but no Rain here.

 


17. Wind Eastwardly fresh & Cool especially in the Evening & night.
 


18. Morning Cool, but Midday warm notwithstanding the Wind blew fresh.
 


19. Morning tolerably pleasant, but very warm Evening. Wind fresh.
 


20. Morning Warm. Abt. Noon a shower with rumbling thunder. The afternoon wet.
 


21. Tolerably cool & pleasant. Wind northwardly. Night Cool.
 


22. Cool and pleasant. Night rather cold.
 


23. Clear, cool, and pleasant. Wind northwardly.
 


24. Clear & tolerably warm with but little wind.
 


25. A fine Shower from the Westward about One oclock with slighter ones afterwards.
 


26. Morning lowering but clear & cool afterwards.
 


27. Clear and cool especially in the Evening & morning.
 


28. Cool morning but Warm Midday & Cloudy afternoon.
 


29. Cloudy Morning with a Shower of Rain. Clear & warm afterwards.
 


30. Clear but warm wind being southwardly.
 


31. Clear and warm with but little Wind and that Southwardly.
